United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1248
                                   ___________

Willie Mason, Jr.,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Tyson Foods, Inc.,                      *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: July 30, 2002
                              Filed: August 5, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Willie Mason, Jr., appeals from the district court’s1 grant of summary judgment
in favor of his former employer, Tyson Foods, Inc. (Tyson), in this
race-discrimination action brought under Title VII, 42 U.S.C. §§ 2000e to 2000e-17.
Upon de novo review, see Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 775
(8th Cir. 1995), we conclude the court correctly applied the burden-shifting analysis
from McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-07 (1973), and properly
granted summary judgment for the reasons explained in its opinion. Title VII “do[es]

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
not prohibit employment decisions based upon poor job performance, erroneous
evaluations, personal conflicts between employees, or even unsound business
practices.” Hill v. St. Louis Univ., 123 F.3d 1114, 1120 (8th Cir. 1997).

     Accordingly, we affirm. See 8th Cir. R. 47B.


     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-